By the Court.
This case does not present the question whether a person can be permitted to testify to the precise day of his birth. It is quite clear that one may testify, from his own knowledge of himself, whether he was twenty-one or sixteen years of age at a certain time, (which was the only material point upon which the testimony of the defendant appears to have been admitted,) and that such weight may be given to his testimony as the court or the jury trying the case may think it entitled to receive. See Cheever v. Congdon, 34 Mich. 296; Watson v. Brewster, 1 Penn. St. 381, 383; State v. Cain, 9 W. Va. 559, 570.

Exceptions overruled.